     Case 0:20-cv-61892-WPD Document 3 Entered on FLSD Docket 09/17/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

NICHOLE MENDEZ, on behalf of herself and others                  )
            similarly situated,                                  )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 0:20-cv-61892
                                                                 )
                                                                 )
  HEALTHCARE REVENUE RECOVERY GROUP,
                                                                 )
                 LLC,
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Healthcare Revenue Recovery Group, LLC
                                       c/o Corporation Service Company
                                       1201 Hays Street
                                       Tallahassee, FL 32301-2525




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Michael Greenwald
                                       Greenwald Davidson Radbil PLLC
                                       7601 N. Federal Highway, Suite A-230
                                       Boca Raton, FL 33487



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT

               Sep 17, 2020
Date:
                                                                                      Signature of Clerk or Deputy Clerk



                                                                                                 s/ Ketly Pierre
